Opinion issued April 30, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00714-CV
                            ———————————
         RAMESH KAPUR D/B/A AIC MANAGEMENT, Appellant
                                         V.
  ENGELHARDT LAW, PLLC AND STEVEN ENGELHARDT, Appellees


                    On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Case No. 2017-56784


                          MEMORANDUM OPINION

      Appellant, Ramesh Kapur, doing business as AIC Management Company,

has failed to timely file a brief. See TEX. R. APP. P. 38.6(a), 38.8(a). After being

notified that this appeal was subject to dismissal for appellant’s failure to file a

brief, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b), (c).
      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                PER CURIAM
Panel consists of Justices Keyes, Goodman, and Countiss.




                                       2